      Case: 5:18-cv-02567-JRA Doc #: 32 Filed: 12/10/18 1 of 3. PageID #: 364



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Liberty Hangout, et al.,                      )       CASE NOS.: 5:18CV2567
                                              )
                                              )
                                              )
            Plaintiffs,                       )       JUDGE JOHN ADAMS
                                              )
v.                                            )
                                              )
Beverly J. Warren, et al.,                    )
                                              )       ORDER
                                              )
            Defendants.                       )       (Resolves Docs. 27, 30)
                                              )



       Plaintiffs Liberty Hangout and Michael Heil filed their complaint on November 7, 2018

and sought a temporary restraining order.         Specifically, Plaintiffs asserts that Defendants’

application of the then-existing event security fee policy violated the Plaintiff’s First Amendment

rights. This Court held a hearing on the motion for a TRO on November 13, 2018. During the

hearing, the Court announced that it would grant the TRO and placed the TRO on the docket on

November 16, 2018. The Court also scheduled a preliminary injunction hearing for December

13, 2018.

       On December 5, 2018, Defendants moved to cancel the hearing for a preliminary

injunction. Doc. 27. Defendants assert that they have rescinded the portion of the security fee

policy challenged by Plaintiffs. Defendants have also asserted that they have not assessed fees

for the event held by Plaintiffs that prompted this litigation and have forever waived their right to

seek to collect such fees.    Based upon those assertions, Defendants assert that any claim for

injunctive relief has been rendered moot.
      Case: 5:18-cv-02567-JRA Doc #: 32 Filed: 12/10/18 2 of 3. PageID #: 365



       Plaintiffs have opposed the motion to cancel the hearings, and Defendants have replied.

Plaintiffs have also sought leave to file a sur-reply. Doc. 30. The motion is GRANTED, and the

Court has considered the sur-reply.

       Article III of the Constitution confines the power of the federal courts to adjudication of

“cases” or “controversies”. U.S. Const. art. III, § 2. Allen v. Wright, 468 U.S. 737, 750 (1984). The

mootness doctrine, a subset of the Article III justiciability requirements, demands a live case-or-

controversy when a federal court decides a case. Burke v. Barnes, 479 U.S. 361, 363 (1987).

Legislative repeal or amendment of a challenged statute while a case is pending usually eliminates

this requisite case-or-controversy because a statute must be analyzed in its present form. See, e.g.,

Kremens v. Bartley, 431 U.S. 119, 129 (1977); Hall v. Beals, 396 U.S. 45, 48 (1969). Applying

this principle in the First Amendment context, the Supreme Court has routinely declared moot

those claims effectively nullified by statutory amendment pending appeal. Massachusetts v. Oakes,

491 U.S. 576, 582–84 (1989); Bigelow v. Virginia, 421 U.S. 809, 817–18 (1975). In both Oakes

and Bigelow the Court refused to reach the First Amendment arguments because legislative

amendment of the challenged statute while the case was pending rendered the issue moot. See

Bigelow, 421 U.S. at 817–18; Oakes, 491 U.S. at 583–84.

       Defendants seek the same result the Supreme Court reached in Oakes and Bigelow. They

contend that rescission of the offending policy and waiver of its application to Plaintiffs’ event has

mooted any request for injunctive relief. While Plaintiffs have opposed the motion, the opposition

is unpersuasive.

       First, Plaintiffs contend that their request for injunctive relief falls within an exception to

the mootness doctrine. The Supreme Court has carved out a mootness exception for issues

“capable of repetition, yet evading review.” Southern Pac. Terminal Co. v. ICC, 219 U.S. 498, 515
       Case: 5:18-cv-02567-JRA Doc #: 32 Filed: 12/10/18 3 of 3. PageID #: 366



(1911). In Weinstein v. Bradford, 423 U.S. 147 (1975), it limited the “capable of repetition, yet

evading review” doctrine to situations where: “(1) the challenged action was in its duration too

short to be fully litigated prior to its cessation or expiration; and (2) there was a reasonable

expectation that the same complaining party would be subjected to the same action again.” Id. at

148.

         Plaintiffs have not established that there is a reasonable expectation that they will be

subjected to the same action again. Instead, the sur-reply makes clear that Plaintiffs anticipate

amending their complaint to challenge the newly-altered policy. Any such amendment and the

arguments to follow will not be in any manner tied to the rescinded administrative provision that

was at issue when the Court granted a temporary restraining order. Thus, while Plaintiffs may

allege a similar First Amendment claim, it will not be a claim that mimics its now-existing claim

for relief. As such, Plaintiffs’ have not demonstrated that an exception to the mootness doctrine

is applicable to the facts in this case.

         Defendants’ motion to cancel the preliminary injunction hearing is GRANTED. 1

However, the Court will utilize the existing date and time as a scheduling conference. A party

representative with settlement authority from each party and lead counsel from each party shall

attend the scheduling conference.

         IT IS SO ORDERED.



         December 10, 2018                                        /s/ John R. Adams
                                                                 JUDGE JOHN R. ADAMS
                                                                 UNITED STATES DISTRICT JUDGE




1 The Court’s order does not foreclose any of the arguments raised in Plaintiffs’ sur-reply. If Plaintiff seeks and
obtains leave to amend the complaint, nothing in this order will preclude a future hearing for relief on new allegations.
